Certificate of Good Standing                                                              Page 1 of 1




                  United States District Court
                               Southern District of New York
                                  Certificate of Good Standing




    I, Ruby J. Krajick, Clerk of Court, Certify that


                     ANDREW       BECK          , Bar #               AB6464

    was duly admitted to practice in the Court on


                                         June 7, 2011

    and is in good standing as a member of the Bar of this Court




  Dated at
                 500 Pearl St.                      On
              New York, New York
                                                               September 14, 2020




                                                                 s/ V. Bart
                                                    By
               Ruby J. Krajick
                 Clerk of Court                                     Deputy Clerk




      Case 3:20-cv-00740 Document 14-1 Filed 09/14/20 Page 1 of 1 PageID #: 344

https://nysd-ecf.sso.dcn/cgi-bin/atty/admissions/GoodStanding/good_standing.pl?firstname... 9/14/2020
